Citation Nr: 9910754	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  98-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral ear 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in December 1997.  A statement of the case was 
mailed to the veteran in January 1998.  The veteran's 
substantive appeal was received in January 1998.  

In the June 1997 rating decision, entitlement to service 
connection for essential tremor, loss of vision in right eye, 
left eye disability and loss of teeth were denied.  In a June 
1997 letter, the veteran was notified of this decision and of 
his procedural and appellate rights.  Since a notice of 
disagreement has not been received, the issues of essential 
tremor, loss of vision in right eye, left eye disability, and 
loss of teeth are not in appellate status and before the 
Board at this time.


REMAND

At the outset, the Board notes that at this time, the Board 
does not make any determination as to whether the veteran's 
claim for service connection is well-grounded.  The Board 
further notes that in claims that are not well-grounded, the 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to his claim.  However, the VA may 
be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

In support of his claim for service connection, the veteran 
contends that the record currently is incomplete.  The 
veteran asserts that private medical records from certain 
physicians who treated him for bilateral ear symptomatology 
continuously after his discharge from service are not 
currently contained in the claims file and that these records 
establish that service connection is warranted for his 
claimed disability.

In March 1997 the veteran indicated that he had received 
treatment for his teeth at the VA Medical Center, Augusta, 
Georgia.  While this treatment was reportedly for his teeth, 
the Board believes that all VA records of the veteran should 
be obtained.

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 1998 during which he explained 
that additional private medical records could not be obtained 
because the physicians who treated him for bilateral ear 
symptomatology after service have relocated and/or are 
deceased.  The hearing officer explained that it is necessary 
to obtain the addresses for the physicians who have relocated 
in order for the VA to request these records.  In response, 
the veteran subsequently submitted correspondence listing 
Drs. Bryant, Templeton, Whitaker, Silverman, Tovar, and 
Wilson as the physicians who treated him for bilateral ear 
disability post-service.  According to the veteran, Drs. 
Bryant, Templeton, and Whitaker are deceased.  Dr. Silverman 
is located in Augusta, Georgia; Dr. Tovar is located in 
Valdosta, Georgia; and Dr. Wilson is located in Columbia, 
South Carolina.  It is unclear, however, whether Dr. 
Silverman is alive because a discrepancy exists between his 
hearing testimony and his subsequent correspondence.  The 
veteran testified before the hearing officer that Dr. 
Silverman is deceased, but asserted in his subsequent 
correspondence that Dr. Silverman is located in Augusta 
Georgia.  The RO should therefore attempt to locate the 
medical records of Drs. Tovar and Silverman.  The VA has 
requested and obtained Dr. Wilson's medical records; however, 
he should be requested to furnish any additional records he 
may have.

In light of the veteran's assertions that the missing records 
provide bases for service connection to be granted, the Board 
finds that these records should be requested in order to 
complete the veteran's application for his service connection 
claim.  Robinette.  The Board finds that the complete 
clinical records of the aforementioned physicians should be 
requested in conjunction with the veteran's claim for service 
connection.  In addition, the RO should inform the veteran 
that he may submit copies of these records.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Dr. 
Tovar of Valdosta, Georgia, Dr. Silverman 
of Augusta, Georgia and Dr. Wilson, 
Columbia, South Carolina.  These records 
should be associated with the claims 
file.  The RO should also inform the 
veteran that he may submit these records.

2.  The RO should obtain all the 
veteran's VA treatment records, which are 
not currently in the claims file, 
especially any from the VA Medical 
Center, Augusta, Georgia, and associate 
them with the claims file.

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral ear 
disability.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to assist the veteran in 
completing his claim.  No action is required of him unless he 
receives further notice.  The Board expresses no 


opinion, either factual or legal, as to the ultimate 
determination warranted in this case pending completion of 
the requested action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


